Title: From George Washington to Major Benjamin Tallmadge, 30 April 1779
From: Washington, George
To: Tallmadge, Benjamin



Sir,
Head Quarters Middle Brook 30th April 1779

I have been duly favoured with your letter of the 21st instant, and its inclosure. The plan for opening the communication by way of Staten Island may be delayed till C. hears further from me on the subject. However, I would have him to keep his eye upon such persons as he may think worthy of confidence.
Should Brown be released from the Provost, and return to Burgen; and appear fully adequate to such a conveyance, as has been proposed, C. may make the experiment by way of Bergen, as this will be nearer to Head Quarters than the route at present made use of—at any rate let him be regular and frequent in his correspondence by the old conveyance. It is the difficulty of furnishing specie—not the mere matter of expence which I had in view when I recommended œconomy.
I have not any of the Ink, but I will endeavour to provide some of it as soon as possible. I am Sir with regard Your Most Obet servant
Go: Washington
